      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 1 of 10




 1   Robert V. Prongay (#270796)
     Lionel Z. Glancy (#134180)
 2   Lesley F. Portnoy (#304851)
     GLANCY PRONGAY & MURRAY LLP
 3   1925 Century Park East, Suite 2100
 4   Los Angeles, California 90067
     Telephone: (310) 201-9150
 5   Facsimile: (310) 432-1495
     rprongay@glancylaw.com
 6   lportnoy@glancylaw.com

 7   Liaison Counsel for Lead Plaintiff Globis Capital Advisors L.L.C.
     and the Proposed Plaintiff Class
 8
     [Additional Counsel on Signature Page]
 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11
12   STEVEN LAZAN,                                                  Case No. 3:18-cv-00923-RS
13
                                                                    Hon. Richard Seeborg
                                 Plaintiff,
14
     v.
15                                                                 [PROPOSED] JUDGMENT AND
16                                                                 ORDER GRANTING FINAL
     QUANTUM CORPORATION, et. al.,                                 APPROVAL OF CLASS ACTION
17                                                                 SETTLEMENT
18                                Defendants.

19
     ALEXANDER E. NABHAN,
20
                                 Plaintiff,
21   v.
22
     QUANTUM CORP., et al.,
23
                                  Defendants.
24
25
26
27
28                                                         1
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 2 of 10




 1           WHEREAS, a consolidated class action is pending in this Court entitled Lazan, et al. v.

 2   Quantum Corp., et al., Case No. 3:18-cv-00923-RS (the “Action”);

 3           WHEREAS, (a) Lead Plaintiff Globis Capital Advisors L.L.C., on behalf of itself and the

 4   putative Settlement Class (defined below), and (b) Defendants Quantum Corporation

 5   (“Quantum”), Jon W. Gacek (“Gacek”), and Fuad Ahmad (“Ahmad”) (collectively, “Settling

 6   Defendants”; and, together with Lead Plaintiff, the “Parties”), have entered into a Stipulation of

 7   Settlement dated June 28, 2019 (the “Stipulation”) that provides for the complete dismissal with

 8   prejudice of the claims, both known and unknown, that have been or could have been asserted

 9   against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

10   to the approval of this Court (the “Settlement”);

11           WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

12   have the same meaning as they have in the Stipulation;

13           WHEREAS, by Order dated _________ __, 201__ (the “Preliminary Approval Order”),

14   this Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

15   purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

16   provided to potential Settlement Class Members; (d) provided Settlement Class Members with

17   the opportunity either to exclude themselves from the Settlement Class or to object to the

18   proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

19           WHEREAS, due and adequate notice has been given to the Settlement Class;

20           WHEREAS, the Court conducted a hearing on _________ __, 201_ (the “Settlement

21   Hearing”) to consider, among other things, (a) whether the terms and conditions of the

22   Settlement are fair, reasonable, and adequate to the Settlement Class, and should therefore be

23   approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

24   against the Defendants; and

25           WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

26   and proceedings held herein in connection with the Settlement, all oral and written comments

27
28                                                         2
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
         Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 3 of 10




 1   received regarding the Settlement, and the record in the Action, and good cause appearing

 2   therefor;

 3           IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 4           1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action,

 5   and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

 6   and each of the Settlement Class Members.

 7           2.      Incorporation of Settlement Documents – This Judgment incorporates and

 8   makes a part hereof: (a) the Stipulation filed with the Court on _____________ __, 2019; and (b)

 9   the Notice, the Summary Notice, and the Postcard Notice, all of which were filed with the Court

10   on __________ __, 2019.

11           3.      Class Certification for Settlement Purposes – The Court hereby affirms its

12   determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

13   only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

14   Procedure of behalf of the Settlement Class consisting of all Persons1 who purchased Quantum

15   common stock during the period from April 18, 2016 through February 8, 2018, inclusive (the

16   “Settlement Class Period”), and who were damaged thereby. Excluded from the Settlement

17   Class are: Defendants; the Officers and directors of Quantum at all relevant times, as well as

18   members of their Immediate Families and their legal representatives, heirs, successors, or

19   assigns; and any entity in which Defendants have or had a controlling interest. [Also excluded

20   from the Settlement Class are the Persons listed hereto who or which are excluded from the

21   Settlement Class pursuant to request.]

22           4.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

23   Procedure, and for the purposes of the Settlement only, the Court hereby affirms its

24
     1
25     “Person” or “Persons” means an individual, corporation, partnership, limited partnership,
     association, joint stock company, estate, legal representative, trust, unincorporated association,
26   government or any political subdivision or agency thereof, and any business or legal entity and
     their spouses, heirs, predecessors, successors, representatives, or assigns.
27
28                                                         3
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 4 of 10




 1   determinations in the Preliminary Approval Order certifying Lead Plaintiff as the Class

 2   Representative for the Settlement Class and appointing Lead Counsel as Class Counsel for the

 3   Settlement Class. Lead Plaintiff and Lead Counsel have fairly and adequately represented the

 4   Settlement Class both in terms of litigating the Action and for purposes of entering into and

 5   implementing the Settlement and have satisfied the requirements of Federal Rules of Civil

 6   Procedure 23(a)(4) and 23(g), respectively.

 7           5.      Notice – The Court finds that the dissemination of the Postcard Notice, the online

 8   posting of the Notice, and the publication of the Summary Notice complied with the

 9   requirements of the Federal Rules of Civil Procedure, satisfied the requirements of due process,

10   as well as the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78-

11   u4(a)(7), and constituted due and sufficient notice of the matters set forth herein. The Court finds

12   that a full opportunity has been afforded to Class Members to object to the Settlement and/or to

13   participate in the Settlement Hearing. Furthermore, the Court hereby affirms that due and

14   sufficient notice has been given to the appropriate State and Federal officials pursuant to the

15   Class Action Fairness Act, 28 U.S.C § 1715.

16                   a.       Pursuant to, and in full compliance with, the Federal Rules of Civil

17   Procedure, this Court hereby finds and concludes that due and adequate notice was directed to all

18   Persons who are Settlement Class Members advising them of the Plan of Allocation and of their

19   right to object thereto, and a full and fair opportunity was accorded to all Persons and entities

20   who are Class Members to be heard with respect to the Plan of Allocation.

21                   b.       The Court hereby finds and concludes that the formula for the calculation

22   of the claims of Authorized Claimants, as set forth in the Notice, provides a fair and reasonable

23   basis upon which to allocate the net proceeds of the Settlement among Class Members, with due

24   consideration having been given to administrative convenience and necessity.

25           6.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

26   accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

27   finally approves the Settlement set forth in the Stipulation in all respects (including, without

28                                                         4
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 5 of 10




 1   limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

 2   with prejudice of the claims asserted against Defendants in the Action), and finds that the

 3   Settlement is, in all respects, fair, reasonable, and adequate to the Settlement Class. The Parties

 4   are directed to implement, perform, and consummate the Settlement in accordance with the terms

 5   and provisions contained in the Stipulation.

 6           7.      The Action and all of the claims asserted against Defendants in the Action by

 7   Lead Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The

 8   Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

 9   Stipulation.

10           8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be

11   forever binding on Defendants, Lead Plaintiff, and all other Settlement Class Members

12   (regardless of whether or not any individual Settlement Class Member submits a Claim Form or

13   seeks or obtains a distribution from the Net Settlement Fund), as well as their respective

14   successors and assigns. [The persons and entities listed on Exhibit 1 hereto are excluded from the

15   Settlement Class pursuant to request and are not bound by the terms of the Stipulation or this

16   Judgment.]

17           9.      Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation,

18   together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are

19   expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

20   Accordingly, this Court orders that:

21                   a.       Without further action by anyone, and subject to paragraph 10 below,

22   upon the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

23   Members, on behalf of themselves and all other Plaintiffs’ Released Parties, shall be deemed to

24   have, and by operation of law and of this Judgment shall have, fully, finally and forever

25   compromised, settled, released, resolved, relinquished, waived, discharged, and dismissed each

26   and every Released Plaintiffs’ Claim against the Defendants and the other Defendants’ Released

27   Parties, and shall forever be barred and enjoined from prosecuting any or all of the Released

28                                                         5
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 6 of 10




 1   Plaintiffs’ Claims against any of the Defendants’ Released Parties. This release shall not apply

 2   to any Excluded Claims (as that term is defined in paragraph 1(p) of the Stipulation).

 3                    b.      Without further action by anyone, and subject to paragraph 10 below,

 4   upon the Effective Date of the Settlement, Defendants, on behalf of themselves and all other

 5   Defendants’ Released Parties, shall be deemed to have, and by operation of law and of this

 6   Judgment shall have, fully, finally and forever compromised, settled, released, resolved,

 7   relinquished, waived and discharged each and every Released Defendants’ Claims against Lead

 8   Plaintiff and the other Plaintiffs’ Released Parties, and shall forever be barred and enjoined from

 9   prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’ Released

10   Parties. [This Release shall not apply to any person or entity listed on Exhibit 1 hereto.]

11           10.      Notwithstanding paragraphs 9(a)–(b) above, nothing in this Judgment shall bar

12   any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

13   Judgment.

14           11.      Rule 11 Findings – The Court finds and concludes that the Parties and their

15   respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

16   Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

17   of the Action.

18           12.      No Admissions – Neither this Judgment, the Stipulation (whether or not

19   consummated), including the exhibits thereto and the Plan of Allocation contained therein (or

20   any other plan of allocation that may be approved by the Court), nor the negotiations leading to

21   the execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

22   Stipulation and/or approval of the Settlement (including any arguments proffered in connection

23   therewith):

24                    a.      shall be offered against any of the Defendants’ Released Parties as

25   evidence of, or construed as or deemed to be evidence of, any presumption, concession, or

26   admission by any of the Defendants’ Released Parties with respect to the truth of any fact alleged

27   by Lead Plaintiff or any other of Plaintiffs’ Released Parties, or the validity of any claim that was

28                                                         6
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 7 of 10




 1   or could have been asserted against any of the Defendants’ Released Parties, or the deficiency of

 2   any defense that has been or could have been asserted in this Action or in any other litigation, or

 3   of any liability, negligence, fault, or other wrongdoing of any kind with respect to any of the

 4   Defendants’ Released Parties, or in any way referred to for any other reason as against any of the

 5   Defendants’ Released Parties, in any civil, criminal, or administrative action or proceeding, other

 6   than such proceedings as may be necessary to effectuate the provisions of this Stipulation;

 7                     b.     shall be offered against any of the Plaintiffs’ Released Parties, as evidence

 8   of, or construed as, or deemed to be evidence of any presumption, concession, or admission by

 9   any of the Plaintiffs’ Released Parties that any of their claims are without merit, that any of the

10   Defendants’ Released Parties had meritorious defenses, or that damages recoverable under the

11   Complaint would not have exceeded the Settlement Amount or with respect to any liability,

12   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as

13   against any of the Plaintiffs’ Released Parties, in any civil, criminal, or administrative action or

14   proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

15   Stipulation; or

16                     c.     shall be construed against any of the Released Parties as an admission,

17   concession, or presumption that the consideration to be given hereunder represents the amount

18   which could be or would have been recovered after trial; provided, however, that the Parties and

19   the Released Parties and their respective counsel may refer to this Judgment and the Stipulation

20   to effectuate the protections from liability granted hereunder and thereunder or otherwise to

21   enforce the terms of the Settlement.

22           13.       Retention of Jurisdiction – Without affecting the finality of this Judgment in any

23   way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

24   the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

25   disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or

26   Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;

27
28                                                         7
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 8 of 10




 1   (d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

 2   Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

 3           14.     Plan of Allocation – This Court hereby approves the Plan of Allocation as set

 4   forth in the Notice as fair and equitable, and overrules all objections to the Plan of Allocation, if

 5   any, in their entirety. The Court directs Lead Plaintiff’s Counsel and the Claims Administrator to

 6   proceed with the processing of Claim Forms and the administration of the settlement pursuant to

 7   the terms of the Plan of Allocation and, upon completion of the claims processing procedure, to

 8   present to this Court a proposed final distribution order for the distribution of the Net Settlement

 9   Fund to eligible Settlement Class Members, as provided in the Stipulation and Plan of

10   Allocation.

11           15.      Lead Counsel’s Attorneys’ Fees and Reimbursement of Litigation Expenses

12   - This Court hereby awards Lead Plaintiff’s Counsel attorneys’ fees equal to ___% of the

13   Settlement Fund and reimbursement of their out-of- pocket expenses in the amount of

14   $_____________, with interest to accrue on all such amounts at the same rate and for the same

15   periods as accrued by the Settlement Fund from the date of this Judgment to the date of actual

16   payment of said attorneys’ fees and expenses to Lead Plaintiff’s Counsel as provided in the

17   Stipulation. The foregoing amounts shall be paid to Lead Plaintiff’s Counsel from the

18   Settlement Fund pursuant to the terms, conditions and obligations of the Stipulation. Lead

19   Plaintiff’s Counsel may make payments of fees and expenses to counsel for other plaintiffs as

20   Lead Plaintiff’s Counsel deems appropriate based on their relative contribution to the

21   prosecution and resolution of the Action. Neither the Plan of Allocation submitted by Lead

22   Plaintiffs’ Counsel nor the portion of this Judgment regarding the attorneys’ fee and litigation

23   expenses application including any modification or change in the award of attorneys’ fees and

24   litigation expenses that may hereafter be approved, shall in any way disturb or affect this

25   Judgment or the Releases provided hereunder and shall be considered separate from this

26   Judgment.

27
28                                                         8
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
      Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 9 of 10




 1           16.     Modification of the Agreement of Settlement – Without further approval from

 2   the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such

 3   amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

 4   Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

 5   limit the rights of Settlement Class Members in connection with the Settlement. Without further

 6   order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

 7   carry out any provisions of the Settlement.

 8           17.     Termination of Settlement – If the Settlement is terminated as provided in the

 9   Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

10   be vacated, rendered null and void, and be of no further force and effect, except as otherwise

11   provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

12   Plaintiff, the other Settlement Class Members and Defendants, and the Parties shall revert to

13   their respective positions in the Action as of February 20, 2019, as provided in the Stipulation.

14           18.     Entry of Final Judgment – There is no just reason to delay the entry of this

15   Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

16   directed to immediately enter this final judgment in this Action.

17           SO ORDERED this _______ day of ______________, 201_.

18
                                                       ________________________________________
19                                                           The Honorable Richard Seeborg
20                                                             United States District Judge

21
22
23
24
25
26
27
28                                                         9
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
     Case 3:18-cv-00923-RS Document 61-1 Filed 10/10/19 Page 10 of 10




 1                                                    Exhibit 1
 2
     [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                        10
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
